UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (24.5%) (a) Shares Value Basic materials (0.7%) Bemis Co., Inc. 236 $12,220 Braskem SA Class A (Preference) (Brazil) 900 5,860 China Lesso Group Holdings, Ltd. (China) 36,000 19,306 Graphic Packaging Holding Co. 1,221 15,690 Hyosung Corp. (South Korea) 402 50,623 IRPC PCL (Thailand) 131,000 18,805 Lee & Man Paper Manufacturing, Ltd. (China) 8,000 5,476 Petronas Chemicals Group Bhd (Malaysia) 8,000 13,759 PTT Global Chemical PCL (Thailand) 28,500 49,012 Sappi, Ltd. (South Africa) (NON) 1,153 5,097 Sherwin-Williams Co. (The) 72 20,496 Siam Cement PCL (The) (Thailand) 1,050 13,968 Sonoco Products Co. 207 10,054 Capital goods (1.4%) Allison Transmission Holdings, Inc. 973 26,252 AptarGroup, Inc. 102 7,998 Avery Dennison Corp. 470 33,892 Boeing Co. (The) 412 52,299 BWX Technologies, Inc. 274 9,195 Crown Holdings, Inc. (NON) 251 12,447 General Dynamics Corp. 615 80,793 Lockheed Martin Corp. 28 6,202 Northrop Grumman Corp. 426 84,305 Raytheon Co. 660 80,936 Waste Management, Inc. 1,083 63,897 Communication services (2.2%) AT&T, Inc. 1,118 43,792 China Mobile, Ltd. (China) 9,500 105,871 DISH Network Corp. Class A (NON) 6,830 315,956 Globe Telecom, Inc. (Philippines) 655 31,580 Juniper Networks, Inc. 2,299 58,647 MTN Group, Ltd. (South Africa) 3,554 32,391 Telkom SA SOC, Ltd. (South Africa) 7,217 28,056 Verizon Communications, Inc. 2,153 116,434 Consumer cyclicals (3.2%) Alfa SAB de CV (Mexico) 7,341 14,774 Automatic Data Processing, Inc. 1,020 91,504 AutoZone, Inc. (NON) 96 76,482 Belle International Holdings, Ltd. (China) 20,000 11,576 China Dongxiang Group Co., Ltd. (China) 45,000 9,107 CJ E&M Corp. (South Korea) (NON) 296 16,513 Clorox Co. (The) 54 6,807 Copart, Inc. (NON) 235 9,581 Dolby Laboratories, Inc. Class A 126 5,476 Dollar General Corp. 1,074 91,934 Ecolab, Inc. 111 12,379 Gartner, Inc. (NON) 167 14,921 Hankook Tire Co., Ltd. (South Korea) 115 5,470 Home Depot, Inc. (The) 95 12,676 Hyatt Hotels Corp. Class A (NON) 188 9,304 Imperial Holdings, Ltd. (South Africa) 475 4,816 John Wiley & Sons, Inc. Class A 107 5,231 Kia Motors Corp. (South Korea) 1,208 51,020 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 19,638 47,444 KOC Holding AS (Turkey) 1,593 8,079 Liberty Media Corp. Class A (NON) 368 14,216 MSG Networks, Inc. Class A (NON) 279 4,824 News Corp. Class B 309 4,094 NIKE, Inc. Class B 1,569 96,446 O'Reilly Automotive, Inc. (NON) 179 48,985 Omnicom Group, Inc. 37 3,080 Scotts Miracle-Gro Co. (The) Class A 107 7,786 ServiceMaster Global Holdings, Inc. (NON) 470 17,710 Sirius XM Holdings, Inc. (NON) 11,545 45,603 Target Corp. 1,168 96,103 Teco Electric and Machinery Co., Ltd. (Taiwan) 15,000 12,234 Thomson Reuters Corp. (Canada) 463 18,742 Top Glove Corp. Bhd (Malaysia) 11,000 14,154 Truworths International, Ltd. (South Africa) 5,256 34,849 Twenty-First Century Fox, Inc. 1,866 52,621 Vantiv, Inc. Class A (NON) 851 45,852 Visteon Corp. 240 19,102 Wal-Mart Stores, Inc. 59 4,041 World Fuel Services Corp. 168 8,161 Consumer staples (2.8%) Altria Group, Inc. 1,725 108,089 AMBEV SA (Brazil) 9,600 50,247 Arca Continental SAB de CV (Mexico) 4,388 30,459 Colgate-Palmolive Co. 967 68,319 Constellation Brands, Inc. Class A 533 80,531 Grape King Bio, Ltd. (Taiwan) 2,000 11,465 Gruma SAB de CV Class B (Mexico) 3,204 50,811 Hormel Foods Corp. 806 34,851 JBS SA (Brazil) 13,799 42,023 Kroger Co. (The) 2,077 79,445 KT&G Corp. (South Korea) (NON) 568 54,634 LG Household & Health Care, Ltd. (South Korea) 59 48,754 Match Group, Inc. (NON) 419 4,634 McDonald's Corp. 849 106,702 PepsiCo, Inc. 762 78,090 Sao Martinho SA (Brazil) 698 9,374 Sysco Corp. 1,151 53,786 Energy (1.2%) Bangchak Petroleum PCL (The) (Thailand) 30,300 25,193 California Resources Corp. 63 65 Ecopetrol SA ADR (Colombia) 4,635 39,907 Exxon Mobil Corp. 1,889 157,902 Frank's International NV (Netherlands) 220 3,626 Occidental Petroleum Corp. 677 46,327 Schlumberger, Ltd. 917 67,629 Thai Oil PCL (Thailand) 16,800 33,070 Tupras Turkiye Petrol Rafinerileri AS (Turkey) (NON) 918 25,826 Financials (5.0%) Agricultural Bank of China, Ltd. (China) 134,000 48,194 Allied World Assurance Co. Holdings AG 479 16,736 American Capital Agency Corp. (R) 2,596 48,363 American Financial Group, Inc. 171 12,033 Annaly Capital Management, Inc. (R) 1,047 10,742 Aspen Insurance Holdings, Ltd. 206 9,826 Assurant, Inc. 83 6,403 AvalonBay Communities, Inc. (R) 329 62,576 Banco Bradesco SA ADR (Brazil) 4,161 30,999 Bank Negara Indonesia Persero Tbk PT (Indonesia) 81,900 32,118 Bank of Communications Co., Ltd. (China) 70,000 46,021 Broadridge Financial Solutions, Inc. 274 16,251 BS Financial Group, Inc. (South Korea) 1,810 15,352 Capital One Financial Corp. 1,256 87,053 Care Capital Properties, Inc. (R) 246 6,603 Cathay Financial Holding Co., Ltd. (Taiwan) 25,000 29,945 Chimera Investment Corp. (R) 1,030 13,998 China Cinda Asset Management Co., Ltd. (China) 107,000 37,518 China Construction Bank Corp. (China) 69,000 44,029 China Merchants Bank Co., Ltd. (China) 11,000 23,114 Chongqing Rural Commercial Bank Co., Ltd. (China) 73,000 38,583 CITIC, Ltd. (China) 15,000 22,817 CoreLogic, Inc. (NON) 225 7,808 DAMAC Properties Dubai Co. PJSC (United Arab Emirates) (NON) 44,492 33,052 Discover Financial Services 151 7,689 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 8,900 14,364 Endurance Specialty Holdings, Ltd. 138 9,017 Equity Commonwealth (NON) (R) 282 7,958 Everest Re Group, Ltd. 89 17,571 Four Corners Property Trust, Inc. (R) 371 6,659 Guangzhou R&F Properties Co., Ltd. (China) 16,000 22,936 Hanover Insurance Group, Inc. (The) 33 2,977 Highwealth Construction Corp. (Taiwan) 14,000 20,445 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 1,047 30,396 Industrial & Commercial Bank of China, Ltd. (China) 58,000 32,449 Industrial Bank of Korea (South Korea) 4,345 46,543 Liberty Holdings, Ltd. (South Africa) 3,867 37,863 Macquarie Mexico Real Estate Management SA de CV (Mexico) (R) 8,174 11,047 MFA Financial, Inc. (R) 1,355 9,282 Moscow Exchange MICEX-RTS OAO (Russia) 31,999 50,277 People's Insurance Co. Group of China, Ltd. (China) 93,000 39,323 PNC Financial Services Group, Inc. (The) 807 68,248 Popular, Inc. (Puerto Rico) 327 9,355 Porto Seguro SA (Brazil) 799 6,053 ProAssurance Corp. 136 6,882 Public Storage (R) 92 25,376 Reinsurance Group of America, Inc. 110 10,588 RenaissanceRe Holdings, Ltd. 135 16,177 Sberbank of Russia PJSC ADR (Russia) 9,074 62,721 Shinhan Financial Group Co., Ltd. (South Korea) 442 15,653 SLM Corp. (NON) 2,093 13,311 Starwood Property Trust, Inc. (R) 1,138 21,542 Synchrony Financial (NON) 2,747 78,729 TCF Financial Corp. 558 6,841 Two Harbors Investment Corp. (R) 1,359 10,790 U.S. Bancorp 784 31,823 Validus Holdings, Ltd. 293 13,827 Voya Financial, Inc. 897 26,704 Wells Fargo & Co. 2,576 124,575 XL Group PLC 1,473 54,206 Health care (2.2%) AmerisourceBergen Corp. 809 70,019 Bio-Rad Laboratories, Inc. Class A (NON) 57 7,793 Cardinal Health, Inc. 771 63,183 Charles River Laboratories International, Inc. (NON) 87 6,607 DaVita HealthCare Partners, Inc. (NON) 528 38,745 Johnson & Johnson 1,410 152,562 McKesson Corp. 443 69,662 MEDNAX, Inc. (NON) 195 12,601 Merck & Co., Inc. 773 40,899 PerkinElmer, Inc. 333 16,470 Pfizer, Inc. 3,618 107,238 Richter Gedeon Nyrt (Hungary) 2,381 47,369 Thermo Fisher Scientific, Inc. 628 88,919 Waters Corp. (NON) 161 21,239 Technology (3.9%) Accenture PLC Class A 731 84,357 Amdocs, Ltd. 373 22,537 Apple, Inc. 717 78,146 Brocade Communications Systems, Inc. 1,567 16,579 Cisco Systems, Inc. 4,300 122,421 Computer Sciences Corp. 306 10,523 CSRA, Inc. 349 9,388 DST Systems, Inc. 326 36,763 eBay, Inc. (NON) 3,085 73,608 Fidelity National Information Services, Inc. 314 19,879 Fiserv, Inc. (NON) 503 51,598 Genpact, Ltd. (NON) 359 9,761 Gentex Corp. 222 3,483 Hon Hai Precision Industry Co., Ltd. (Taiwan) 31,000 81,680 Honeywell International, Inc. 31 3,474 Ingram Micro, Inc. Class A 418 15,010 Leidos Holdings, Inc. 208 10,467 Maxim Integrated Products, Inc. 2,159 79,408 Microsoft Corp. 658 36,341 NetEase, Inc. ADR (China) 278 39,915 Paychex, Inc. 1,310 70,753 Pegatron Corp. (Taiwan) 23,000 53,670 Radiant Opto-Electronics Corp. (Taiwan) 21,000 40,716 Samsung Electronics Co., Ltd. (South Korea) 147 168,646 Synopsys, Inc. (NON) 363 17,584 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 2,068 54,182 Tencent Holdings, Ltd. (China) 2,100 42,881 WNS Holdings, Ltd. ADR (India) (NON) 1,045 32,019 Xilinx, Inc. 357 16,933 Transportation (0.8%) China Southern Airlines Co., Ltd. (China) 60,000 37,822 MISC Bhd (Malaysia) 14,900 33,989 OHL Mexico SAB de CV (Mexico) (NON) 7,494 11,863 Southwest Airlines Co. 65 2,912 TAV Havalimanlari Holding AS (Turkey) 1,034 6,160 Turk Hava Yollari AO (Turkey) (NON) 14,261 39,390 United Parcel Service, Inc. Class B 938 98,931 Yangzijiang Shipbuilding Holdings, Ltd. (China) 55,100 40,062 Utilities and power (1.1%) AK Transneft OAO (Preference) (Russia) (NON) 10 27,580 American Electric Power Co., Inc. 555 36,852 American Water Works Co., Inc. 230 15,854 Korea Electric Power Corp. (South Korea) 1,246 65,590 PG&E Corp. 865 51,658 Southern Co. (The) 1,705 88,200 Tenaga Nasional Bhd (Malaysia) 16,000 57,168 Total common stocks (cost $7,647,690) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (15.7%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (15.7%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, May 1, 2046 $2,000,000 $2,093,202 3 1/2s, TBA, April 1, 2046 2,000,000 2,097,188 3s, TBA, April 1, 2046 1,000,000 1,025,859 Total U.S. government and agency mortgage obligations (cost $5,208,360) MORTGAGE-BACKED SECURITIES (8.6%) (a) Principal amount Value Agency collateralized mortgage obligations (4.9%) Federal Home Loan Mortgage Corporation Ser. 4568, Class MI, IO, 4s, 2046 (FWC) $134,000 $17,420 Ser. 4425, IO, 4s, 2045 226,541 27,203 Ser. 4462, Class KI, IO, 4s, 2045 137,947 22,734 Ser. 4193, Class PI, IO, 4s, 2043 66,887 9,975 Ser. 4013, Class AI, IO, 4s, 2039 103,061 10,495 Ser. 4121, Class AI, IO, 3 1/2s, 2042 227,723 41,302 Ser. 4097, Class PI, IO, 3 1/2s, 2040 149,764 15,954 Ser. 4134, Class PI, IO, 3s, 2042 250,043 28,670 Ser. 4206, Class IP, IO, 3s, 2041 113,401 11,894 Ser. 4433, Class DI, IO, 3s, 2032 99,643 8,131 Federal National Mortgage Association IFB Ser. 13-101, Class SE, IO, 5.467s, 2043 95,134 23,201 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.433s, 2025 68,000 67,621 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.433s, 2025 6,000 5,838 Ser. 12-118, Class PI, IO, 4s, 2042 127,057 19,903 Ser. 13-11, Class IP, IO, 4s, 2042 128,108 21,086 Ser. 12-62, Class MI, IO, 4s, 2041 96,628 11,934 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 170,866 29,254 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 74,694 7,545 Ser. 14-76, IO, 3 1/2s, 2039 216,142 23,086 Ser. 12-151, Class PI, IO, 3s, 2043 72,529 8,609 Ser. 13-1, Class MI, IO, 3s, 2043 164,625 15,509 Ser. 13-35, Class PI, IO, 3s, 2042 321,403 27,438 Ser. 13-66, Class IP, IO, 3s, 2041 163,850 14,320 Ser. 13-31, Class NI, IO, 3s, 2041 94,103 7,745 Ser. 13-7, Class EI, IO, 3s, 2040 101,843 12,154 Ser. 12-100, Class WI, IO, 3s, 2027 348,746 32,122 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 196,638 37,784 IFB Ser. 13-129, Class SN, IO, 5.718s, 2043 49,830 8,142 Ser. 14-182, Class KI, IO, 5s, 2044 131,986 23,158 Ser. 14-133, Class IP, IO, 5s, 2044 166,565 29,592 Ser. 14-122, Class IC, IO, 5s, 2044 69,853 13,384 Ser. 14-163, Class NI, IO, 5s, 2044 80,738 14,568 Ser. 14-25, Class QI, IO, 5s, 2044 75,513 12,879 Ser. 11-116, Class IB, IO, 5s, 2040 22,409 838 Ser. 10-20, Class UI, IO, 5s, 2040 76,344 12,842 Ser. 10-9, Class UI, IO, 5s, 2040 110,187 19,055 Ser. 09-121, Class UI, IO, 5s, 2039 80,559 14,274 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 68,300 10,856 Ser. 13-20, Class QI, IO, 4 1/2s, 2042 111,637 19,436 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 31,149 5,079 Ser. 15-99, Class LI, IO, 4s, 2045 151,063 15,054 Ser. 15-53, Class MI, IO, 4s, 2045 98,556 21,719 Ser. 15-40, Class KI, IO, 4s, 2044 101,477 18,651 Ser. 14-149, Class IP, IO, 4s, 2044 175,037 25,480 Ser. 13-24, Class PI, IO, 4s, 2042 74,232 10,442 Ser. 12-38, Class MI, IO, 4s, 2042 168,359 29,137 Ser. 14-133, Class AI, IO, 4s, 2036 186,449 17,456 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 168,170 15,615 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 112,043 19,233 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 204,132 28,450 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 101,220 16,221 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 73,528 5,993 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 66,705 5,274 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 63,145 4,025 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 57,985 4,008 Ser. 13-157, Class IA, IO, 3 1/2s, 2040 148,474 16,809 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 74,253 2,970 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 95,762 10,637 Ser. 15-124, Class NI, IO, 3 1/2s, 2039 267,918 30,374 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 102,033 11,244 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 214,286 21,441 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 168,593 23,073 Ser. 13-H08, IO, 2.926s, 2063 243,282 19,609 Ser. 15-H22, Class GI, IO, 2.564s, 2065 136,007 20,061 Ser. 16-H03, Class AI, IO, 2.051s, 2066 169,537 19,240 Ser. 15-H20, Class CI, IO, 2.021s, 2065 188,742 22,787 Ser. 15-H24, Class HI, IO, 2.02s, 2065 511,759 45,188 FRB Ser. 15-H16, Class XI, IO, 2s, 2065 116,245 14,751 Ser. 15-H25, Class BI, IO, 1.989s, 2065 312,481 37,404 Ser. 15-H15, Class JI, IO, 1.93s, 2065 289,376 34,667 Ser. 15-H19, Class NI, IO, 1.9s, 2065 225,027 26,373 Ser. 16-H04, Class KI, IO, 1.883s, 2066 120,236 11,582 Ser. 15-H09, Class AI, IO, 1.851s, 2065 258,562 28,726 Ser. 15-H18, Class IA, IO, 1.818s, 2065 116,049 11,176 Ser. 15-H10, Class CI, IO, 1.797s, 2065 178,922 19,081 Ser. 15-H26, Class GI, IO, 1.783s, 2065 233,803 26,092 Ser. 14-H21, Class AI, IO, 1.696s, 2064 226,763 24,173 Ser. 15-H09, Class BI, IO, 1.687s, 2065 265,992 26,440 Ser. 15-H10, Class EI, IO, 1.622s, 2065 159,856 12,597 Ser. 15-H25, Class AI, IO, 1.603s, 2065 353,516 33,584 Ser. 15-H24, Class BI, IO, 1.603s, 2065 484,786 34,565 Ser. 16-H02, Class BI, IO, zero %, 2065 368,729 39,380 Commercial mortgage-backed securities (1.7%) Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.477s, 2039 25,000 22,438 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 6.085s, 2049 25,000 22,938 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 25,000 25,020 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.519s, 2048 25,000 24,938 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.475s, 2044 37,178 36,249 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 0.831s, 2041 56,607 907 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.316s, 2046 (F) 18,000 15,013 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.563s, 2046 16,000 13,747 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 5.935s, 2045 20,000 9,906 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 20,000 19,202 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.175s, 2051 20,000 18,216 Ser. 13-C13, Class E, 3.986s, 2046 12,000 9,286 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502s, 2039 23,000 19,493 FRB Ser. 06-C6, Class C, 5.482s, 2039 20,000 18,800 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.52s, 2038 25,000 22,867 Ser. 04-KEY2, Class D, 5.046s, 2039 24,583 24,325 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 25,000 24,328 FRB Ser. 06-4, Class XC, IO, 0.61s, 2049 783,884 3,136 UBS-Barclays Commercial Mortgage Trust 144A Ser. 13-C6, Class E, 3 1/2s, 2046 (F) 38,000 26,263 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.568s, 2045 11,000 10,972 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 100,000 84,230 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5s, 2044 30,000 27,168 Ser. 12-C7, Class F, 4 1/2s, 2045 100,000 83,270 Ser. 13-C12, Class E, 3 1/2s, 2048 15,000 11,268 Residential mortgage-backed securities (non-agency) (2.0%) BCAP, LLC Trust 144A FRB Ser. 10-RR7, Class 1610, 1.022s, 2047 47,832 23,916 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.358s, 2034 31,323 30,604 FRB Ser. 04-6, Class M2, 2.158s, 2034 22,536 15,480 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.291s, 2046 14,600 10,512 FRB Ser. 05-27, Class 1A6, 1.253s, 2035 30,729 21,817 FRB Ser. 05-38, Class A3, 0.783s, 2035 16,511 13,038 FRB Ser. 05-59, Class 1A1, 0.758s, 2035 23,048 17,814 FRB Ser. 06-OC2, Class 2A3, 0.723s, 2036 (F) 15,817 13,761 FRB Ser. 06-OA10, Class 4A1, 0.623s, 2046 149,853 101,151 FRB Ser. 06-OC10, Class 2A2A, 0.613s, 2036 (F) 17,955 16,968 FRB Ser. 06-OC8, Class 2A2A, 0.553s, 2036 (F) 7,723 7,337 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M2, 7.383s, 2028 28,000 29,835 FRB Ser. 15-C04, Class 1M2, 6.133s, 2028 68,000 68,462 FRB Ser. 16-C02, Class 1B, 12.685s, 2028 20,000 20,598 FRB Ser. 16-C02, Class 1M2, 6.435s, 2028 41,000 42,402 GSAA Home Equity Trust FRB Ser. 05-9, Class M3, 0.963s, 2035 50,000 33,757 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.623s, 2037 25,147 17,100 Morgan Stanley Resecuritization Trust 144A FRB Ser. 15-R7, Class 2B, 2.735s, 2035 24,350 9,496 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.601s, 2047 165,000 74,399 Structured Asset Mortgage Investments II Trust FRB Ser. 06-AR7, Class A11, 0.733s, 2036 111,128 47,531 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR12, Class A2B, 0.893s, 2044 36,837 33,039 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 2.759s, 2036 17,642 16,927 Total mortgage-backed securities (cost $3,102,084) INVESTMENT COMPANIES (5.4%) (a) Shares Value Consumer Discretionary Select Sector SPDR Fund 3,683 $291,141 Consumer Staples Select Sector SPDR Fund 5,696 302,173 Financial Select Sector SPDR 12,069 271,673 Health Care Select Sector SPDR Fund 4,139 280,541 Industrial Select Sector SPDR Fund 5,450 302,312 SPDR S&P rust 254 52,212 Utility Select Sector SPDR Fund 5,921 293,800 Total investment companies (cost $1,714,451) COMMODITY LINKED NOTES (4.5%) (a) (CLN) Principal amount Value Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 3-month USD LIBOR less 0.20%, 2017 (Indexed to the Citi Commodity Spread Index—Bloomberg Commodity IndexSM 3 Month Forward Sub-Indices versus Bloomberg Commodity IndexSM Sub-Indices multiplied by 3) $690,000 $693,533 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 80,000 80,363 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2016 (Indexed to the DB Commodity Backwardation Alpha 22 USD Total Return Index multiplied by 3) (United Kingdom) 92,000 119,904 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 333,000 348,055 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 220,044 237,992 Total commodity Linked Notes (cost $1,415,044) WARRANTS (1.0%) (a) (NON) Expiration date Strike Price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 3,709 $50,648 Ceat, Ltd. 144A (India) 8/15/16 0.00 539 8,844 China State Construction Engineering Corp., Ltd. 144A (China) 12/10/17 0.00 44,904 39,575 Indian Oil Corp., Ltd. 144A (India) 8/25/17 0.00 6,970 41,427 Infosys, Ltd. 144A (India) 10/10/16 0.00 4,402 80,984 Mindtree, Ltd. 144A (India) 3/3/17 0.00 1,616 15,941 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 10,864 28,110 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 9,345 23,453 Shanghai Automotive Co. (China) 3/2/17 0.00 9,900 30,721 Tech Mahindra, Ltd. (India) 12/10/17 0.00 1,414 10,141 Wipro, Ltd. 144A (India) 10/6/17 0.00 415 3,536 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 6/30/16 0.00 3,100 9,289 Total warrants (cost $380,854) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.0%) (a) Principal amount Value Argentina (Republic of) sr. unsec. notes 8s, 2020 (Argentina) $5,600 $6,048 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 175,000 206,500 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 100,000 108,250 Total foreign government and agency bonds and notes (cost $275,605) ASSET-BACKED SECURITIES (0.6%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.433s, 2017 $51,000 $51,000 FRB Ser. 15-4, Class A, 1.402s, 2016 77,000 77,000 FRB Ser. 15-2, Class A, 1.235s, 2016 56,000 56,000 Total asset-backed securities (cost $184,000) CORPORATE BONDS AND NOTES (0.4%) (a) Principal amount Value Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) $10,000 $8,050 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 3 1/4s, 2017 (Brazil) 30,000 28,913 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 116,000 90,045 Total corporate bonds and notes (cost $133,916) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $190,800 $2,069 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 190,800 2 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 90,100 — Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 8,100 160 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 8,100 65 Goldman Sachs International 1.149/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.149 281,400 1,643 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 90,100 — JPMorgan Chase Bank N.A. (1.805)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.805 355,800 712 1.445/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.445 355,800 413 2.19/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.19 14,300 179 (1.365)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.365 514,400 134 2.15/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.15 14,300 78 0.975/3 month USD-LIBOR-BBA/Apr-21 Apr-16/0.975 514,400 72 Total purchased swap options outstanding (cost $13,044) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Mar-17/$175.00 $3,994 $23,327 SPDR S&P rust (Put) Feb-17/156.00 4,164 11,383 SPDR S&P rust (Put) Jan-17/145.00 4,283 7,198 SPDR S&P rust (Put) Dec-16/164.00 4,291 10,381 SPDR S&P rust (Put) Nov-16/170.00 4,088 11,356 SPDR S&P rust (Put) Oct-16/163.00 4,088 7,354 Total purchased options outstanding (cost $162,712) SHORT-TERM INVESTMENTS (56.9%) (a) Principal amount/shares Value Federal Home Loan Banks unsec. discount notes 0.37%, April 11, 2016 $225,000 $224,986 Federal Home Loan Banks unsec. discount notes 0.37%, April 8, 2016 500,000 499,980 Federal Home Loan Banks unsec. discount notes 0.39%, April 1, 2016 260,000 260,000 Federal Home Loan Banks unsec. discount notes 0.40%, May 17, 2016 700,000 699,768 Federal Home Loan Mortgage Corporation unsec. discount notes 0.43%, June 2, 2016 500,000 499,733 Putnam Money Market Liquidity Fund 0.30% (AFF) Shares 6,476,482 6,476,482 Putnam Short Term Investment Fund 0.44% (AFF) Shares 7,218,991 7,218,991 U.S. Treasury Bills 0.24%, April 14, 2016 $66,000 65,998 U.S. Treasury Bills 0.26%, April 21, 2016 (SEG)(SEGSF)(SEGCCS) 312,000 311,982 U.S. Treasury Bills 0.29%, May 5, 2016 (SEGSF)(SEGCCS) 532,000 531,954 U.S. Treasury Bills 0.31%, June 9, 2016 (SEGSF)(SEGCCS) 1,000,000 999,651 U.S. Treasury Bills 0.31%, May 12, 2016 (SEG)(SEGSF)(SEGCCS) 1,089,000 1,088,880 Total short-term investments (cost $18,877,533) TOTAL INVESTMENTS Total investments (cost $39,115,293) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $5,701,291) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/20/16 $32,325 $32,305 $20 British Pound Buy 6/15/16 51,286 50,072 1,214 Canadian Dollar Sell 4/20/16 58,751 55,867 (2,884) Czech Koruna Buy 6/15/16 50,420 49,944 476 Czech Koruna Sell 6/15/16 52,257 49,938 (2,319) Euro Sell 6/15/16 63,520 62,773 (747) Hong Kong Dollar Sell 5/18/16 50,856 50,538 (318) Japanese Yen Sell 5/18/16 52,320 51,713 (607) Mexican Peso Buy 4/20/16 75,746 74,297 1,449 Mexican Peso Sell 4/20/16 75,746 70,123 (5,623) New Zealand Dollar Buy 4/20/16 52,003 51,282 721 Norwegian Krone Sell 6/15/16 34,757 33,215 (1,542) South Korean Won Buy 5/18/16 1,301 2,500 (1,199) Swedish Krona Buy 6/15/16 34,505 33,236 1,269 Barclays Bank PLC Australian Dollar Buy 4/20/16 26,733 26,329 404 Australian Dollar Sell 4/20/16 26,733 24,876 (1,857) Canadian Dollar Buy 4/20/16 19,404 19,103 301 Canadian Dollar Sell 4/20/16 19,404 18,127 (1,277) Euro Buy 6/15/16 153,726 148,324 5,402 Mexican Peso Buy 4/20/16 69,152 68,306 846 Mexican Peso Sell 4/20/16 69,152 67,374 (1,778) New Zealand Dollar Buy 4/20/16 4,558 5,042 (484) Norwegian Krone Sell 6/15/16 106,841 103,664 (3,177) Swedish Krona Buy 6/15/16 103,502 99,410 4,092 Citibank, N.A. Australian Dollar Buy 4/20/16 50,862 49,643 1,219 British Pound Buy 6/15/16 24,996 24,758 238 Canadian Dollar Sell 4/20/16 109,802 104,398 (5,404) Euro Sell 6/15/16 50,862 49,674 (1,188) Mexican Peso Buy 4/20/16 70,551 69,662 889 Mexican Peso Sell 4/20/16 70,551 64,951 (5,600) New Zealand Dollar Buy 4/20/16 170,028 162,070 7,958 Singapore Dollar Sell 5/18/16 37,533 34,704 (2,829) South African Rand Buy 4/20/16 55,664 50,662 5,002 South African Rand Sell 4/20/16 55,664 51,320 (4,344) South Korean Won Buy 5/18/16 53,834 51,107 2,727 South Korean Won Sell 5/18/16 53,593 51,321 (2,272) Credit Suisse International Australian Dollar Sell 4/20/16 14,094 15,497 1,403 Canadian Dollar Sell 4/20/16 19,096 17,806 (1,290) Euro Sell 6/15/16 51,774 49,422 (2,352) Hong Kong Dollar Sell 5/18/16 51,939 51,435 (504) Japanese Yen Buy 5/18/16 50,153 49,747 406 New Taiwan Dollar Buy 5/18/16 734 1,693 (959) New Zealand Dollar Buy 4/20/16 56,216 56,287 (71) Norwegian Krone Sell 6/15/16 98,082 95,602 (2,480) Deutsche Bank AG Canadian Dollar Buy 4/20/16 29,106 28,775 331 Canadian Dollar Sell 4/20/16 29,106 27,194 (1,912) Japanese Yen Buy 5/18/16 50,525 50,815 (290) Japanese Yen Sell 5/18/16 53,717 50,036 (3,681) New Zealand Dollar Buy 4/20/16 54,420 50,932 3,488 Goldman Sachs International Australian Dollar Buy 4/20/16 3,983 3,575 408 British Pound Sell 6/15/16 50,711 51,156 445 Canadian Dollar Buy 4/20/16 49,818 53,483 (3,665) Euro Sell 6/15/16 3,991 4,563 572 Japanese Yen Sell 5/18/16 20,285 15,433 (4,852) New Zealand Dollar Buy 4/20/16 63,053 57,821 5,232 Norwegian Krone Sell 6/15/16 32,340 30,929 (1,411) South African Rand Buy 4/20/16 55,664 50,917 4,747 South African Rand Sell 4/20/16 55,664 51,298 (4,366) South Korean Won Sell 5/18/16 1,432 808 (624) Swedish Krona Buy 6/15/16 32,788 33,671 (883) HSBC Bank USA, National Association Canadian Dollar Buy 4/20/16 51,051 50,265 786 Canadian Dollar Sell 4/20/16 51,051 49,593 (1,458) Euro Buy 6/15/16 26,229 25,537 692 Hong Kong Dollar Sell 5/18/16 50,805 50,492 (313) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/20/16 19,303 23,491 (4,188) British Pound Buy 6/15/16 51,286 50,072 1,214 Canadian Dollar Buy 4/20/16 211,287 201,787 9,500 Canadian Dollar Sell 4/20/16 211,287 198,868 (12,419) Euro Sell 6/15/16 39,458 37,849 (1,609) Hong Kong Dollar Sell 5/18/16 50,947 50,796 (151) Japanese Yen Sell 5/18/16 33,720 32,474 (1,246) Mexican Peso Buy 4/20/16 128,682 124,613 4,069 Mexican Peso Sell 4/20/16 128,682 126,821 (1,861) New Zealand Dollar Buy 4/20/16 65,124 62,150 2,974 Norwegian Krone Sell 6/15/16 135,109 130,709 (4,400) Singapore Dollar Buy 5/18/16 36,421 35,017 1,404 South Korean Won Buy 5/18/16 19,675 18,462 1,213 Swedish Krona Sell 6/15/16 47,139 44,116 (3,023) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/16 81,118 82,313 (1,195) British Pound Sell 6/15/16 49,562 50,521 959 Canadian Dollar Sell 4/20/16 20,790 19,153 (1,637) Euro Sell 6/15/16 51,774 49,395 (2,379) Japanese Yen Buy 5/18/16 53,838 50,155 3,683 New Zealand Dollar Buy 4/20/16 93,923 90,937 2,986 Norwegian Krone Sell 6/15/16 119,079 113,902 (5,177) Swedish Krona Buy 6/15/16 128,201 126,671 1,530 State Street Bank and Trust Co. British Pound Buy 6/15/16 79,730 78,076 1,654 Canadian Dollar Buy 4/20/16 45,969 42,991 2,978 Canadian Dollar Sell 4/20/16 45,969 42,909 (3,060) Euro Sell 6/15/16 77,775 74,961 (2,814) New Taiwan Dollar Buy 5/18/16 737 1,771 (1,034) South Korean Won Sell 5/18/16 19,340 17,709 (1,631) UBS AG Australian Dollar Sell 4/20/16 32,325 33,669 1,344 British Pound Buy 6/15/16 49,705 49,578 127 Canadian Dollar Sell 4/20/16 199,429 179,716 (19,713) Euro Buy 6/15/16 50,520 50,006 514 Japanese Yen Sell 5/18/16 49,307 49,839 532 New Taiwan Dollar Buy 5/18/16 51,180 50,375 805 New Taiwan Dollar Sell 5/18/16 51,190 49,611 (1,579) New Zealand Dollar Buy 4/20/16 51,243 50,040 1,203 WestPac Banking Corp. Australian Dollar Buy 4/20/16 36,997 35,595 1,402 Australian Dollar Sell 4/20/16 36,997 33,612 (3,385) Canadian Dollar Buy 4/20/16 51,436 53,151 (1,715) Total FUTURES CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Long) 10 $333,518 Jun-16 $(6,913) Euro-CAC 40 Index (Long) 1 49,880 Apr-16 (839) FTSE 100 Index (Long) 1 87,798 Jun-16 486 S&P 500 Index E-Mini (Short) 32 3,282,400 Jun-16 (106,178) S&P Mid Cap 400 Index E-Mini (Long) 9 1,297,080 Jun-16 53,772 Tokyo Price Index (Short) 1 $119,730 Jun-16 1,267 U.S. Treasury Bond 30 yr (Long) 1 164,438 Jun-16 (2,252) U.S. Treasury Bond Ultra 30 yr (Short) 1 172,531 Jun-16 2,936 U.S. Treasury Note 5 yr (Short) 7 848,148 Jun-16 (834) U.S. Treasury Note 10 yr (Long) 10 1,303,906 Jun-16 (9,007) U.S. Treasury Note 10 yr (Short) 3 391,172 Jun-16 2,682 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/16 (premiums $53,806) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.9475/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 $95,400 $23 (1.9475)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 95,400 2,655 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 90,100 — 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 90,100 — Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 8,100 343 Goldman Sachs International 1.399/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.399 281,400 — 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 180,200 — JPMorgan Chase Bank N.A. (2.27)/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.27 14,300 441 (1.17)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 257,200 532 1.17/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 257,200 777 (1.625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 177,900 959 1.625/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 177,900 1,526 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 23,898 Total WRITTEN OPTIONS OUTSTANDING at 3/31/16 (premiums $5,089) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Apr-16/$212.00 $6,271 $2,144 SPDR S&P rust (Call) Apr-16/209.50 3,779 2,386 SPDR S&P rust (Call) Apr-16/208.50 3,802 1,054 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 $13,300 $(326) $280 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 13,300 (338) 203 100/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/100 28,600 (189) 19 100/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/100 57,100 (401) 17 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 13,300 (354) (324) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 13,300 (372) (347) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 58,300 386 381 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 58,300 373 367 (100)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/100 57,100 175 (100) (100)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/100 114,200 365 (187) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 58,300 336 (347) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 58,300 332 (440) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/16 (proceeds receivable $2,096,680) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2046 $2,000,000 4/13/2016 $2,097,188 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $95,400 $1,239 3/30/26 1.91% 3 month USD-LIBOR-BBA $(1,140) 315,000 (E) (2,301) 6/15/26 1.60% 3 month USD-LIBOR-BBA 219 5,256,300 (E) 17,191 6/15/18 3 month USD-LIBOR-BBA 0.85% 12,093 293,000 (E) (270) 6/15/21 3 month USD-LIBOR-BBA 1.15% (1,439) 3,006,000 (E) 6,757 6/15/18 1.20% 3 month USD-LIBOR-BBA (11,203) 319,700 (E) 756 6/15/26 1.85% 3 month USD-LIBOR-BBA (4,236) 7,318,200 (E) (51,746) 6/15/26 3 month USD-LIBOR-BBA 1.90% 97,085 227,000 (E) 1,599 6/15/26 1.90% 3 month USD-LIBOR-BBA (3,018) 276,000 (E) 211 6/15/21 3 month USD-LIBOR-BBA 1.45% 3,161 1,006,700 (E) 275 6/15/21 1.45% 3 month USD-LIBOR-BBA (10,484) 26,200 — 3/17/26 1.787% 3 month USD-LIBOR-BBA (363) 684,400 (E) 1,446 6/15/21 3 month USD-LIBOR-BBA 1.40% 7,086 356,000 (E) (2,427) 6/15/46 3 month USD-LIBOR-BBA 2.25% 5,456 1,700 — 4/5/46 2.2375% 3 month USD-LIBOR-BBA (38) 135,600 (2) 3/21/26 1.7325% 3 month USD-LIBOR-BBA (1,157) 135,600 (2) 3/21/26 1.73% 3 month USD-LIBOR-BBA (1,125) 161,000 (E) (2,364) 6/15/26 1.605% 3 month USD-LIBOR-BBA (1,152) 636,000 (E) 942 6/15/21 1.4003% 3 month USD-LIBOR-BBA (4,308) 5,700 — 3/30/26 1.73% 3 month USD-LIBOR-BBA (45) 163,000 (E) 2,931 6/15/26 3 month USD-LIBOR-BBA 1.6005% 1,635 AUD 2,628,000 (E) (2,097) 6/15/18 3 month AUD-BBR-BBSW 1.93% (7,041) AUD 1,000 (E) (4) 6/15/26 3 month AUD-BBR-BBSW 2.55% (10) AUD 919,000 (E) 2,213 6/15/21 2.25% 3 month AUD-BBR-BBSW 5,584 AUD 697,000 (E) (932) 6/15/21 3 month AUD-BBR-BBSW 2.50% 2,840 AUD 309,000 (E) (35) 6/15/18 2.20% 3 month AUD-BBR-BBSW (703) AUD 105,000 (E) 139 6/15/26 2.80% 3 month AUD-BBR-BBSW (1,002) AUD 603,000 (E) 616 6/15/18 2.2001% 3 month AUD-BBR-BBSW (688) AUD 104,000 (E) 429 6/15/26 2.8005% 3 month AUD-BBR-BBSW (705) CAD 4,213,000 (E) 655 6/15/18 3 month CAD-BA-CDOR 0.75% (6,937) CAD 742,000 (E) 350 6/15/21 0.90% 3 month CAD-BA-CDOR 3,198 CAD 467,000 (E) (4,720) 6/15/26 1.40% 3 month CAD-BA-CDOR (80) CAD 553,958 (E) (67) 6/15/18 0.90% 3 month CAD-BA-CDOR (339) CAD 610,000 (2) 3/11/18 0.89% 3 month CAD-BA-CDOR (224) CAD 514,000 (E) 2,576 6/15/21 3 month CAD-BA-CDOR 0.9003% 610 CAD 1,490,000 (E) (296) 6/15/18 0.8501% 3 month CAD-BA-CDOR 109 CHF 115,000 (E) (624) 6/15/26 6 month CHF-LIBOR-BBA 0.15% (285) CHF 1,407,000 (E) (1,201) 6/15/18 0.90% 6 month CHF-LIBOR-BBA (5,950) CHF 258,000 (E) 82 6/15/21 6 month CHF-LIBOR-BBA 0.65% 1,500 CHF 145,000 (E) (1) 6/15/18 6 month CHF-LIBOR-BBA 0.7425% 8 CHF 463,000 (E) 936 6/15/18 6 month CHF-LIBOR-BBA 0.6503% 63 CHF 145,000 (E) — 6/15/18 6 month CHF-LIBOR-BBA 0.748% 25 CHF 57,000 (E) (139) 6/15/26 6 month CHF-LIBOR-BBA 0.1505% 32 EUR 1,319,000 (E) (3,987) 6/15/21 0.00% 6 month EUR-EURIBOR-REUTERS 195 EUR 502,000 (E) 7,306 6/15/26 6 month EUR-EURIBOR-REUTERS 0.50% 2,851 EUR 337,000 (E) (4,081) 6/15/26 0.5005% 6 month EUR-EURIBOR-REUTERS (1,109) GBP 1,446,000 (E) (2,873) 6/15/18 0.75% 6 month GBP-LIBOR-BBA (261) GBP 465,000 (E) (3,539) 6/15/21 0.975% 6 month GBP-LIBOR-BBA (1,690) GBP 1,000 (E) (17) 6/15/26 1.40% 6 month GBP-LIBOR-BBA (10) GBP 624,000 (E) (310) 6/15/18 6 month GBP-LIBOR-BBA 0.90% 1,235 GBP 390,000 (E) 666 6/15/18 6 month GBP-LIBOR-BBA 0.7501% (28) GBP 55,000 (E) (600) 6/15/26 1.4005% 6 month GBP-LIBOR-BBA (217) NOK 9,538,000 (E) (410) 6/15/18 6 month NOK-NIBOR-NIBR 0.80% 629 NOK 1,469,000 (E) 711 6/15/26 6 month NOK-NIBOR-NIBR 1.55% 2,634 NOK 937,000 (E) (258) 6/15/21 1.05% 6 month NOK-NIBOR-NIBR (715) NOK 475,000 (1) 3/10/26 1.56% 6 month NOK-NIBOR-NIBR (818) NOK 524,000 (1) 3/17/26 1.60% 6 month NOK-NIBOR-NIBR (1,138) NOK 2,794,000 (E) 148 6/15/18 6 month NOK-NIBOR-NIBR 0.70% (214) NOK 474,000 (E) 571 6/15/26 1.5505% 6 month NOK-NIBOR-NIBR (52) NZD 244,000 (E) (44) 6/15/26 3.10% 3 month NZD-BBR-FRA (1,288) NZD 443,000 (E) 99 6/15/18 3 month NZD-BBR-FRA 2.40% 1,284 NZD 1,373,000 (E) (1,109) 6/15/21 2.70% 3 month NZD-BBR-FRA (8,260) NZD 378,000 (E) (1,617) 6/15/21 3 month NZD-BBR-FRA 2.7003% 356 NZD 439,000 (E) 677 6/15/18 2.4001% 3 month NZD-BBR-FRA (498) SEK 2,764,000 (E) 196 6/15/21 0.35% 3 month SEK-STIBOR-SIDE 290 SEK 1,695,000 (E) 369 6/15/26 3 month SEK-STIBOR-SIDE 1.20% 487 SEK 1,056,000 (E) (69) 6/15/21 3 month SEK-STIBOR-SIDE 0.3503% (103) SEK 517,000 (E) (64) 6/15/26 1.2005% 3 month SEK-STIBOR-SIDE (103) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $12,769 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(111) 12,769 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (111) baskets 51,533 — 1/25/17 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF7) of common stocks 503,560 units 1,276 — 1/25/17 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (734,739) Barclays Bank PLC $2,477 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (22) 6,221 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (54) 17,479 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (121) 11,294 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (78) 12,480 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5) 8,597 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 79 27,986 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 278 Citibank, N.A. 8,185 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (71) baskets 25 — 12/16/16 (3 month USD-LIBOR-BBA plus 0.42%) A basket (CGPUTQL2) of common stocks 38,328 baskets 11,554 — 11/10/16 3 month USD-LIBOR-BBA minus 0.55% A basket (CGPUTS45) of common stocks (35,585) units 834 — 10/17/16 3 month USD-LIBOR-BBA minus 0.30% MSCI Emerging Markets TR Net USD (44,692) units 550 — 11/23/16 3 month USD-LIBOR-BBA plus 0.02% Russell 1000 Total Return Index (243,098) units 1,562 — 3/17/17 3 month USD-LIBOR-BBA minus 0.14% MSCI Emerging Markets TR Net USD (31,501) Credit Suisse International $357,219 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 1,646 19,630 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (136) 20,751 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 190 18,083 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 165 91,158 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (633) 9,143 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (92) 31,238 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (315) 16,000 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (161) 37,333 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (376) 15,265 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (151) 67,420 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (669) 5,724 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (57) 33,069 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (288) 94,771 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,152) 43,974 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (534) 43,146 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (590) 50,095 (289) 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 174 Deutsche Bank AG units 9,763 — 8/8/16 (3 month USD-LIBOR-BBA plus 0.31%) DB Custom PT Long 11 PR Index 144,105 units 9,767 — 8/8/16 3 month USD-LIBOR-BBA minus 0.45% DB Custom PT Short 11 PR (135,565) Goldman Sachs International $5,780 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (51) 5,780 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (51) 2,634 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24) 31,759 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (277) 23,121 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (205) 9,083 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (81) 32,742 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (285) 30,533 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 279 31,238 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (315) 43,974 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (534) 45,159 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 448 baskets 44,562 — 12/15/20 (1 month USD-LIBOR-BBA plus 0.30%) A basket (GSCBPUR1) of common stocks 90,023 units 17,585 — 12/15/20 (0.45%) Goldman Sachs Volatility Carry US Scaled 3x Excess Return Strategy 29,626 units 301 — 12/12/16 1 month USD-LIBOR-BBA minus 0.17% MSCI Emerging Markets TR Net USD (6,080) JPMorgan Chase Bank N.A. $10,477 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (91) 32,414 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (283) 30,533 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 279 baskets 42,743 — 3/24/17 3 month USD-LIBOR-BBA minus 0.44% A basket (JPCMPTSH) of common stocks (85,754) UBS AG units 5,794 — 8/19/16 1 month USD-LIBOR-BBA minus 0.25% MSCI Emerging Markets TR Net USD (20,780) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $68 $1,000 5/11/63 300 bp $7 CMBX NA BBB- Index BBB-/P 121 2,000 5/11/63 300 bp (2) CMBX NA BBB- Index BBB-/P 228 4,000 5/11/63 300 bp (16) CMBX NA BBB- Index BBB-/P 247 4,000 5/11/63 300 bp 2 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 887 8,000 5/11/63 300 bp 398 CMBX NA BBB- Index BBB-/P 157 28,000 1/17/47 300 bp (2,363) Credit Suisse International CMBX NA BB Index — (1,889) 107,000 5/11/63 (500 bp) 9,959 CMBX NA BBB- Index BBB-/P 381 29,000 5/11/63 300 bp (1,388) CMBX NA BBB- Index BBB-/P 1,588 145,000 5/11/63 300 bp (7,273) CMBX NA BBB- Index BBB-/P 11,113 324,000 1/17/47 300 bp (18,052) CMBX NA BBB- Index BBB-/P 26,801 753,000 1/17/47 300 bp (40,982) CMBX NA BBB- Index BBB-/P 60,362 808,000 1/17/47 300 bp (12,372) Goldman Sachs International CMBX NA BBB- Index BBB-/P 10 4,000 5/11/63 300 bp (234) CMBX NA BBB- Index BBB-/P (23) 5,000 5/11/63 300 bp (328) CMBX NA BBB- Index BBB-/P 4 1,000 1/17/47 300 bp (86) CMBX NA BBB- Index BBB-/P 55 7,000 1/17/47 300 bp (573) CMBX NA BBB- Index BBB-/P 29 8,000 1/17/47 300 bp (692) CMBX NA BBB- Index BBB-/P 29 8,000 1/17/47 300 bp (692) CMBX NA BBB- Index BBB-/P 68 16,000 1/17/47 300 bp (1,372) CMBX NA BBB- Index BBB-/P 57 16,000 1/17/47 300 bp (1,383) CMBX NA BBB- Index BBB-/P 57 16,000 1/17/47 300 bp (1,383) CMBX NA BBB- Index BBB-/P 209 21,000 1/17/47 300 bp (1,681) CMBX NA BBB- Index BBB-/P 35 32,000 1/17/47 300 bp (2,846) CMBX NA BBB- Index BBB-/P 449 53,000 1/17/47 300 bp (4,322) CMBX NA BBB- Index BBB-/P 1,699 63,000 1/17/47 300 bp (3,972) CMBX NA BB Index — (248) 29,000 5/11/63 (500 bp) 2,963 CMBX NA BB Index — (58) 6,000 5/11/63 (500 bp) 607 CMBX NA BB Index — 51 5,000 5/11/63 (500 bp) 605 CMBX NA BB Index — (53) 5,000 5/11/63 (500 bp) 501 CMBX NA BB Index — 67 4,000 5/11/63 (500 bp) 510 CMBX NA BB Index — 5 4,000 5/11/63 (500 bp) 448 CMBX NA BB Index — 68 3,000 5/11/63 (500 bp) 400 CMBX NA BB Index — (10) 5,000 1/17/47 (500 bp) 767 CMBX NA BBB- Index BBB-/P (3) 1,000 5/11/63 300 bp (64) CMBX NA BBB- Index BBB-/P 457 11,000 1/17/47 300 bp (533) CMBX NA BBB- Index BBB-/P 475 11,000 1/17/47 300 bp (515) CMBX NA BBB- Index BBB-/P 443 11,000 1/17/47 300 bp (547) CMBX NA BBB- Index BBB-/P 443 11,000 1/17/47 300 bp (547) CMBX NA BBB- Index BBB-/P 232 11,000 1/17/47 300 bp (758) CMBX NA BBB- Index BBB-/P 92 12,000 1/17/47 300 bp (988) CMBX NA BBB- Index BBB-/P 485 16,000 1/17/47 300 bp (955) CMBX NA BBB- Index BBB-/P 3,190 23,000 1/17/47 300 bp 1,120 CMBX NA BBB- Index BBB-/P 354 46,000 1/17/47 300 bp (3,786) CMBX NA BBB- Index BBB-/P 3,099 75,000 1/17/47 300 bp (3,651) JPMorgan Securities LLC CMBX NA BBB- Index — (118) 22,000 5/11/63 (300 bp) 1,226 CMBX NA BBB- Index — (528) 22,000 5/11/63 (300 bp) 817 CMBX NA BBB- Index — (283) 11,000 5/11/63 (300 bp) 389 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2016. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 25 Index B+/P $(34,005) $2,292,000 12/20/20 500 bp $(103,578) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2016. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company PJSC Public Joint Stock Company SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $33,187,346. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $39,163,946, resulting in gross unrealized appreciation and depreciation of $1,010,852 and $784,553, respectively, or net unrealized appreciation of $226,299. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $8,587,075 $939,727 $3,050,320 $5,777 $6,476,482 Putnam Short Term Investment Fund* 6,090,869 4,673,907 3,545,785 7,912 7,218,991 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $10,642,926 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk, and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge nterest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $841,084 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $941,803 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $235,269 $5,097 $— Capital goods 458,216 — — Communication services 672,280 60,447 — Consumer cyclicals 1,005,953 47,744 — Consumer staples 912,214 — — Energy 373,719 25,826 — Financials 1,522,331 148,000 — Health care 695,937 47,369 — Technology 1,302,722 — — Transportation 225,579 45,550 — Utilities and power 342,902 — — Total common stocks — Asset-backed securities — 133,000 51,000 Commodity linked notes — 1,479,847 — Corporate bonds and notes — 127,008 — Foreign government and agency bonds and notes — 320,798 — Investment companies 1,793,852 — — Mortgage-backed securities — 2,254,554 589,182 Purchased options outstanding — 70,999 — Purchased swap options outstanding — 5,527 — U.S. government and agency mortgage obligations — 5,216,249 — Warrants — 342,669 — Short-term investments 13,695,473 5,182,932 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(57,948) $— Futures contracts (64,880) — — Written options outstanding — (5,584) — Written swap options outstanding — (31,154) — Forward premium swap option contracts — (478) — TBA sale commitments — (2,097,188) — Interest rate swap contracts — 106,613 — Total return swap contracts — (536,249) — Credit default contracts — (274,112) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3† Balance as of March 31, 2016 Asset-backed securities $133,000 — —
